Citation Nr: 1313102	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Raynaud's disease, to include as secondary to chemical exposure of carbon tetrachloride and red lead paint.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active4 duty from February 1951 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for Raynaud's disease, to include as secondary to chemical exposure to carbon tetrachloride and red lead paint.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  A transcript of that hearing is of record and associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence, that service connection is warranted for Raynaud's disease based on service incurrence.  The Veteran maintains that he was exposed to carbon tetrachloride and red lead paint in service while working as an electrician's mate in the engine room aboard ship.  He alleges that he did not have the symptoms in service but the exposure to the chemicals affected his nervous system and ultimately resulted into Raynaud's disease.  

A review of the record reveals no findings, treatment, or diagnosis of Raynaud's disease in service or for many years thereafter.  However, the Veteran's doctor, who was his private physician prior to VA and has since treated him through the VA, indicated, in a March 2011 statement that the Veteran had a historical exposure to carbon tetrachloride and red lead paint, and it is possible that these chemical exposures could be related to the onset of his Raynaud's disease.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006). 

In this regard, the Veteran claims exposure to these chemicals in service and his physician indicates that it is possible that these chemicals could be related to the Veteran's onset of Raynaud's disease.  He presently is diagnosed with this disorder.  The Veteran has not been examined by VA to provide a clinical determination of his present condition.  There does not appear to be sufficient competent medical evidence of record to make this decision.  VA examination with an opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be provided a VA specialty examination for Raynaud's disease.  A thorough review of the record must be made.  The examiner should indicate that he/she has reviewed the claims folder.  All indicated studies should be provided.  The examiner should be asked if it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed Raynaud's disease is caused by inservice chemical exposure to carbon tetrachloride and/or red lead paint on ship during his service as an electrician's mate.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If any determination remains unfavorable to the Veteran, the Veteran and his representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



